EXECUTION VERSION


THIRD AMENDMENT TO CREDIT AGREEMENT
This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June 4,
2020, is entered into by AVISTA CORPORATION, a Washington corporation (the
“Borrower”), the financial institutions identified on the signature pages hereof
as “Lenders” (the “Lenders”), U.S. BANK NATIONAL ASSOCIATION, as an Issuing
Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank, and MUFG UNION
BANK, N.A. (formerly known as Union Bank, N.A.), as Administrative Agent (in
such capacity, the “Administrative Agent”) and an Issuing Bank.
Recitals
A.    The parties hereto are party to that certain Credit Agreement, dated as of
February 11, 2011, as amended, supplemented or otherwise modified by the First
Amendment to Credit Agreement and Waiver Thereunder, dated as of December 14,
2011, the Second Amendment to Credit Agreement, dated as of April 18, 2014, and
the letter agreement entitled “Extension of Expiration Date of Credit Facility”,
dated May 16, 2016 (as so amended, supplemented or otherwise modified, the
“Credit Agreement”). Terms defined in the Credit Agreement and not otherwise
defined herein have the same respective meanings when used herein, and the
provisions of Section 1.02 of the Credit Agreement are incorporated herein by
reference.
B.    The Borrower and the Lenders wish to amend the Credit Agreement to, among
other things, (i) increase the Applicable Rate, (ii) extend the Expiration Date
by one year to April 18, 2022, (iii) revise Section 2.20 of the Credit Agreement
to provide for possible additional extensions of the Expiration Date and (iv)
add certain customary provisions that, based on current market practice, are
included in syndicated credit facilities of the type represented by the Credit
Agreement. Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Lenders, the
Issuing Banks and the Administrative Agent hereby agree as set forth below.


SECTION 1.    Amendments to Credit Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 2 of this Amendment, the parties
hereto hereby agree that the Credit Agreement is amended as set forth below.


(a)The preamble to the Credit Agreement is amended in full to read as follows:




96703187_8

--------------------------------------------------------------------------------




“CREDIT AGREEMENT, dated as of February 11, 2011, among AVISTA CORPORATION, a
Washington corporation, the Lenders listed in Schedule 2.01 and from time to
time party hereto, KEYBANK NATIONAL ASSOCIATION, as a Co-Documentation Agent,
U.S. BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and an Issuing Bank,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and an Issuing
Bank, and MUFG UNION BANK, N.A. (formerly known as Union Bank, N.A.), as
Administrative Agent and an Issuing Bank.”


(b)The definition of “Anti-Corruption Laws” in Section 1.01 of the Credit
Agreement is amended in full to read as follows:


“‘Anti-Corruption Laws’ shall mean all laws, rules and regulations of any
jurisdiction, including the FCPA, applicable to the Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.


(c)The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is amended in full to read as follows:
“‘Applicable Rate’ shall mean, on any date with respect to the Facility Fee,
Eurodollar Loans, ABR Loans or the LC Participation Fee, the rate per annum set
forth in the following table in the ‘Facility Fee,’ ‘Eurodollar Margin,’ ‘ABR
Margin’ or ‘LC Participation Fee’ column, as applicable, for the Pricing Level
in effect for such date.


Pricing Level
Facility Fee
Eurodollar Margin
ABR Margin
LC Participation Fee
I
0.125
%
0.875
%
0.000
%
0.875
%
II
0.150
%
0.975
%
0.000
%
0.975
%
III
0.175
%
1.075
%
0.075
%
1.075
%
IV
0.225
%
1.150
%
0.150
%
1.150
%
V
0.250
%
1.250
%
0.250
%
1.250
%
VI
0.300
%
1.450
%
0.450
%
1.450
%

For purposes of determining which Pricing Level is applicable in the foregoing
table, the following rules will apply:


- 2 -
96703187_8

--------------------------------------------------------------------------------




‘Pricing Level I’ will be applicable at any date if, at such date, the Senior
Debt Rating is Sixth Lowest Investment Grade or higher;
‘Pricing Level II’ will be applicable at any date if, at such date, the Senior
Debt Rating is Fifth Lowest Investment Grade and Pricing Level I is not
applicable;
“Pricing Level III” will be applicable at any date if, at such date, the Senior
Debt Rating is Fourth Lowest Investment Grade and neither Pricing Level I nor
Pricing Level II is applicable;
‘Pricing Level IV’ will be applicable at any date if, at such date, the Senior
Debt Rating is Third Lowest Investment Grade and none of Pricing Level I,
Pricing Level II or Pricing Level III is applicable;
‘Pricing Level V’ will be applicable at any date if, at such date, the Senior
Debt Rating is Second Lowest Investment Grade and none of Pricing Level I,
Pricing Level II, Pricing Level III or Pricing Level IV is applicable;
‘Pricing Level VI’ will be applicable at any date if, at such date, (i) the
Senior Debt Rating is Lowest Investment Grade or lower or (ii) there is no
applicable Senior Debt Rating.”


(d)Clause (d) in the definition of “Defaulting Lender” in Section 1.01 of the
Credit Agreement is amended in full to read as follows:


“(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any debtor-relief law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in, any such proceeding or
appointment or (iv) become the subject of a Bail-in Action;”


(e)The definition of “Eurodollar Rate” in Section 1.01 of the Credit Agreement
is amended in full to read as follows:


- 3 -
96703187_8

--------------------------------------------------------------------------------




“‘Eurodollar Rate’ shall mean, for any Interest Period, the greater of (a) 0.00%
and (b) (i) the rate of interest per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) as calculated by ICE Benchmark Administration Limited
(or any other Person which takes over the administration of that rate), and
obtained through Reuters (or, if Reuters is unavailable for any reason or such
rate does not appear on Reuters, an alternate service selected by the
Administrative Agent), as the London interbank offered rate for deposits in
dollars at approximately 11:00 a.m. (London time) two Business Days before the
first day of such Interest Period for a term comparable to such Interest Period
(provided, however, if more than one such rate is obtained through any such
service, the applicable rate shall be the arithmetic mean of all such rates),
multiplied by (ii) the Statutory Reserve Rate; provided, that if the rate
referred to in clause (b)(i) above is not available or ceases to exist, subject
to Section 10.20, the Eurodollar Rate shall be a rate determined in good faith
by the Administrative Agent in consultation with the Borrower (it being
understood and agreed that until such time, clause (c) of the definition of
“Alternate Base Rate” shall remain intact).”
(f)The definition of “Expiration Date” in Section 1.01 of the Credit Agreement
is amended in full to read as follows:
“‘Expiration Date’ shall mean April 18, 2022.”


(g)The definition of “Federal Funds Effective Rate” in Section 1.01 of the
Credit Agreement is amended in full to read as follows:
“‘Federal Funds Effective Rate’ shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that (i) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate quoted to the Administrative Agent on
such day on such transactions as determined by the Administrative Agent and
(iii) if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.


- 4 -
96703187_8

--------------------------------------------------------------------------------




(h)The definition of “Issuing Bank” in Section 1.01 of the Credit Agreement is
amended by deleting the phrase “Union Bank or Wells Fargo Bank” in its entirety
and substituting therefor the new phrase “MUFG, U.S. Bank National Association
or Wells Fargo Bank”.
(i)The definition of “Sanctions” in Section 1.01 of the Credit Agreement is
amended in full to read as follows:


“‘Sanctions’ shall have the meaning assigned to such term in Section 3.14.”


(j)The definition of “Union Bank” in Section 1.01 of the Credit Agreement is
amended in full to read as follows:


“‘Union Bank’ shall mean MUFG.”


(k)The definitions of “Sanctioned Country” and “Sanctioned Person” contained in
Section 1.01 of the Credit Agreement are hereby deleted in their entirety.


(l)Section 1.01 of the Credit Agreement is amended by adding the following new
definitions in appropriate alphabetical order:


“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.


“Amendment No. 3 Effective Date” shall mean June 4, 2020.


“Anti-Money Laundering Laws” shall mean all laws, rules and regulations of any
jurisdiction regarding money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes, including, without
limitation, the Currency and Foreign Transactions Reporting Act of 1970, as
amended (otherwise known as the Bank Secrecy Act), and the PATRIOT Act.




- 5 -
96703187_8

--------------------------------------------------------------------------------




“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.


“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230, as amended,
or any successor thereto.


“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.


“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.


“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country


- 6 -
96703187_8

--------------------------------------------------------------------------------




which is a subsidiary of an institution described in clause (a) or clause (b) of
this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Amendment
No. 3 Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.


“MUFG” shall mean MUFG Union Bank, N.A. (formerly known as Union Bank, N.A.).


“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed
into law October 26, 2001)).
    
“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.


“PTE’ shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Related Parties” means, with respect to any person, such person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such person and of
such person’s Affiliates.


- 7 -
96703187_8

--------------------------------------------------------------------------------






“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.


“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 10.17.


“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the


- 8 -
96703187_8

--------------------------------------------------------------------------------




applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
(m)Article I of the Credit Agreement is amended by adding the following new
Section 1.03 at the end thereof:


“Section 1.03    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any person becomes the asset, right,
obligation or liability of a different person, then it shall be deemed to have
been transferred from the original person to the subsequent person, and (b) if
any new person comes into existence, such new person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.”


(n)Section 2.05(f) of the Credit Agreement is amended by (i) deleting the phrase
“that are caused by such Issuing Bank’s gross negligence or willful misconduct”
in its entirety and substituting therefor the new phrase “that are caused by
such Issuing Bank’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and nonappealable judgment)” and (ii)
deleting the phrase “(as finally determined by a court of competent
jurisdiction)” in its entirety and substituting therefor the new phrase “(as
determined by a court of competent jurisdiction in a final and nonappealable
judgment)”.


(o)Section 2.12(b) of the Credit Agreement is amended by (i) deleting the phrase
“after the date hereof regarding capital adequacy” in its entirety and
substituting therefor the new phrase “after the date hereof regarding capital
adequacy or liquidity requirements”, (ii) deleting the phrase “any request or
directive regarding capital adequacy” in its entirety and substituting therefor
the new phrase “any request or directive regarding capital adequacy or liquidity
requirements” and (iii)


- 9 -
96703187_8

--------------------------------------------------------------------------------




deleting the phrase “with respect to capital adequacy” in its entirety and
substituting therefor the new phrase “with respect to capital adequacy or
liquidity”.


(p)The first sentence of Section 2.18(a) of the Credit Agreement is amended in
full to read as follows:


“Any and all payments by the Borrower hereunder and under any other Loan
Document shall be made, in accordance with Section 2.17, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) taxes imposed on the net income of the Administrative Agent, any
Lender or any Issuing Bank (or any transferee or assignee thereof, including a
participation holder (any such entity being called a “Transferee”)) and
franchise taxes imposed on the Administrative Agent, any Lender or any Issuing
Bank (or any Transferee) by the United States or any jurisdiction under the laws
of which the Administrative Agent or any such Lender or Issuing Bank (or
Transferee) or the applicable lending office, is organized or any political
subdivision thereof, and (ii) any U.S. federal withholding taxes imposed on
amounts payable to or for the account of such Lender or Issuing Bank pursuant to
the law in effect on the date on which (A) such Lender or Issuing Bank becomes a
party to this Agreement or, with respect to a Loan attributable to a transferred
or increased Commitment of a Lender, the date such Lender acquired its
transferred or increased Commitment (in each case, other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (B) such Lender or
Issuing Bank changes its lending office, except in each case to the extent that
amounts with respect to such taxes were payable to such Lender’s or Issuing
Bank’s assignor immediately before such Lender or Issuing Bank became a party
hereto or to such Lender or Issuing Bank immediately before it changed its
lending office (all such nonexcluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).”


(q)Section 2.18(g) of the Credit Agreement is amended by replacing every
instance of the term “W-8BEN” contained therein with the phrase “W-8BEN or
W-8BEN-E (as applicable)”.




- 10 -
96703187_8

--------------------------------------------------------------------------------




(r)Section 2.18 of the Credit Agreement is amended by adding the following new
paragraph (i) at the end thereof:


“(i)    Notwithstanding anything to the contrary in this Section 2.18, the term
“Taxes” shall not include U.S. federal withholding taxes imposed under FATCA. If
a payment made to a Lender or Issuing Bank under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender or
Issuing Bank were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or Issuing Bank shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Issuing Bank has
complied with such Lender’s or Issuing Bank’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. For
purposes of this Section 2.18(i), “FATCA” shall include any amendments made to
FATCA after the Amendment No. 3 Effective Date. If any form or certification a
Lender or Issuing Bank previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.”


(s)Section 2.20(a) of the Credit Agreement is amended in full to read as
follows:


“(a)     If no Event of Default has occurred and is continuing, the Borrower may
request, by simultaneous notice to the Administrative Agent and each Lender
given after the Amendment No. 3 Effective Date and no later than 60 days before
the Expiration Date applicable on the date of such notice (the “Current
Expiration Date”), that the Lenders extend their respective Commitments for an
additional period of one year. If a Lender agrees, in its sole and absolute
discretion, to so extend its Commitment, it will give notice to the
Administrative Agent of its decision to do so within 30 days after the
Borrower’s delivery of notice to the Administrative Agent


- 11 -
96703187_8

--------------------------------------------------------------------------------




and the Lenders requesting extension of the Current Expiration Date. Promptly
after expiration of such 30-day period, the Administrative Agent will notify the
Borrower and each Lender as to the Lenders (each an “Extending Lender”) from
which it has received such a notice agreeing to so extend. Any failure by a
Lender to so notify the Administrative Agent shall be deemed to be a decision by
such Lender not to so extend its Commitment.”


(t)Section 2.20(b) of the Credit Agreement is amended by deleting the phrase “by
a period equal to the Requested Extension Period” in its entirety and
substituting therefor the new phrase “by a period of one year”.


(u)Section 2.20(c) of the Credit Agreement is amended by deleting the phrase “by
a period equal to the Requested Extension Period” in its entirety and
substituting therefor the new phrase “by a period of one year”.


(v)Section 2.20(d) of the Credit Agreement is amended in full to read as
follows:


“(d)     The Borrower may use the process contemplated by this Section 2.20, at
any time after the Amendment No. 3 Effective Date, only once; provided, however,
that no extension of the Expiration Date shall be permitted that would cause the
remaining term until the Expiration Date to exceed five years at any time.”


(w)Clause (ii) of the proviso contained in Section 2.21(d) of the Credit
Agreement is amended in full to read as follows:


“(ii) subject to Section 10.19 and except to the extent expressly agreed
otherwise by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender”




- 12 -
96703187_8

--------------------------------------------------------------------------------




(x)Section 3.13 of the Credit Agreement is amended by deleting the phrase “as of
the date hereof” in its entirety and substituting therefor the new phrase “as of
the Amendment No. 3 Effective Date”.
 
(y)Section 3.14 of the Credit Agreement is amended in full to read as follows:


“Section 3.14    Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.


(a)    None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower, any director, officer, employee, agent, or Affiliate of the Borrower
or any of its Subsidiaries is a person that is, or is owned or controlled by
persons that are, (i) the subject of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury or any other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions.


(b)    The Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Borrower, the directors and agents of the
Borrower and its Subsidiaries, are in compliance with all applicable Sanctions,
all Anti-Corruption Laws and all Anti-Money Laundering Laws, in all material
respects. The Borrower and its Subsidiaries have instituted and maintain
policies and procedures designed to ensure continued compliance with applicable
Sanctions, Anti-Money Laundering Laws, the FCPA and any other applicable
Anti-Corruption Laws.


(c)    No Borrowing, Letter of Credit, use of proceeds of any Borrowing or
Letter of Credit or other transaction contemplated by this Agreement will
violate any Anti-Corruption Law, any Anti-Money Laundering Law or any applicable
Sanction.”


(z)Article III of the Credit Agreement is amended by adding the following new
Sections 3.15, 3.16 and 3.17 at the end thereof:




- 13 -
96703187_8

--------------------------------------------------------------------------------




“Section 3.15    Beneficial Ownership Certification. The information included in
any Beneficial Ownership Certification delivered by the Borrower to the
Administrative Agent or any Lender is true and correct in all respects at the
time furnished.


Section 3.16 Plan Assets; Prohibited Transactions. None of the Borrower or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.


Section 3.17 Affected Financial Institution. The Borrower is not an Affected
Financial Institution.”


(aa)Section 5.01(c) of the Credit Agreement is amended in full to read as
follows:


“(c)    The Borrower shall maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower and its Subsidiaries,
and their respective directors, officers, employees and agents, with the
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.”


(ab)Section 5.04(e) of the Credit Agreement is amended in full to read as
follows:


“(e)    promptly, from time to time, (i) such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Significant Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent, any Lender or any Issuing Bank may reasonably request,
and (ii) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with (A)
applicable “know your


- 14 -
96703187_8

--------------------------------------------------------------------------------




customer” requirements under the PATRIOT Act or other applicable anti-money
laundering laws or (B) the Beneficial Ownership Regulation.”


(ac)Section 5.05 of the Credit Agreement is amended by (i) deleting the word
“and” at the end of clause (b) thereof, (ii) deleting the period at the end of
clause (c) thereof and substituting therefor “; and” and (iii) adding the
following new clause (d) at the end thereof:


“(d)     any change in the information provided in a Beneficial Ownership
Certification, to the extent applicable, that would result in a change to the
list of beneficial owners identified in parts (c) or (d) of such certification.”


(ad)Section 6.07 of the Credit Agreement is amended in full to read as follows:


“Section 6.07     Use of Proceeds. The Borrower shall not request any Borrowing
or Letter of Credit and shall not use, and shall procure that its Subsidiaries
and its and their respective directors, officers, employees and agents shall not
use, any of the proceeds of any Borrowing or Letter of Credit, whether directly
or indirectly, (a) to purchase or carry Margin Stock, or to extend credit to
others for the purpose of purchasing or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose, or (b) in any manner that
would result in a violation of any applicable Anti-Corruption Laws, Anti-Money
Laundering Laws or Sanctions.”


(ae)Article VI of the Credit Agreement is amended by adding the following new
Section 6.08 at the end thereof:


“Section 6.08     Sanctions, Anti-Corruption and Anti-Money Laundering Use of
Proceeds. The Borrower will not, directly or indirectly, use the proceeds of any
Loans or any Letter of Credit, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other person, (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of the FCPA or any other applicable Anti-Corruption Law or (b) (i) for
the purpose of funding, financing or


- 15 -
96703187_8

--------------------------------------------------------------------------------




facilitating any activity, business or transaction of or with any person that
is, or is owned or controlled by persons that are, the subject of any Sanction,
(ii) to fund any activities or business in any country or territory that, at the
time of such funding, is the subject of Sanctions, or (iii) in any other manner
that would result in a violation of Sanctions or Anti-Money Laundering Laws by
any person (including any person participating in the Loans or the Letters of
Credit, whether as Administrative Agent, Lender, joint lead arranger,
underwriter, advisor, investor, or otherwise).”


(af)Article IX of the Credit Agreement is amended in full to read as set forth
in Exhibit A attached hereto.


(ag)Section 10.01 of the Credit Agreement is amended by adding the following new
paragraphs at the end thereof:


“Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e‑mail, FpML, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.”




- 16 -
96703187_8

--------------------------------------------------------------------------------




(ah)Section 10.05(d) is amended by deleting the phrase “; provided that such
waiver shall not, as to any Indemnitee, apply to special, indirect or
consequential damages to the extent resulting from, or punitive damages awarded
on account of, conduct by such Indemnitee that is determined by a court of
competent jurisdiction by final and nonappealable judgment to have constituted
gross negligence or willful misconduct by such Indemnitee” in its entirety.


(ai)Section 10.08(b) of the Credit Agreement is amended by deleting the word
“Neither” in its entirety and substituting therefor the phrase “Subject to
Section 10.20, neither”.


(aj)Section 10.16 of the Credit Agreement is amended in full to read as follows:


“Section 10.16 USA PATRIOT Act Notification. Each Lender and each Issuing Bank
hereby notifies the Borrower that, pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or Issuing Bank to identify the
Borrower in accordance with the PATRIOT Act. The Borrower agrees to cooperate
with each Lender and each Issuing Bank and to provide true, accurate and
complete information to such Lender or Issuing Bank in response to any such
request.”


(ak)Article X of the Credit Agreement is amended by adding the following new
Sections 10.17, 10.18, 10.19, 10.20 and 10.21 at the end thereof:


“Section 10.17 Acknowledgment Regarding any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC, a “Supported QFC”), the parties hereto
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation (or any successor thereto) under the
Federal Deposit Insurance Act, as amended, and Title II of the Dodd-Frank Act,
as amended (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”), in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):


- 17 -
96703187_8

--------------------------------------------------------------------------------






(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties hereto with respect to a Defaulting Lender shall in no
event affect the rights of any Covered Party with respect to a Supported QFC or
any QFC Credit Support.


(b)     As used in this Section 10.17, the following terms have the following
meanings:


“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k), as
amended) of such party.


“Covered Entity” shall mean any of the following: (A) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b),
as amended; (B) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b), as amended; or (C) a “covered FSI” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b), as
amended.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable and as amended.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D), as
amended.


- 18 -
96703187_8

--------------------------------------------------------------------------------






Section 10.18 Certain ERISA Matters.


(a)Each Lender (x) represents and warrants, as of the date such person became a
Lender party hereto, to, and (y) covenants, from the date such person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any of its
Subsidiaries or Affiliates, that at least one of the following is and will be
true:


(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit, the Commitments or this Agreement,


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,




- 19 -
96703187_8

--------------------------------------------------------------------------------




(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding paragraph
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding paragraph (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and (y)
covenants, from the date such person became a Lender party hereto to the date
such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any of its Subsidiaries or Affiliates,
that none of the Administrative Agent or any of its affiliates is a fiduciary
with respect to the collateral contemplated by the Loan Documents or the assets
of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).


Section 10.19    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any parties hereto,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the


- 20 -
96703187_8

--------------------------------------------------------------------------------




applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


Section 10.20    Effect of Benchmark Transition Event.




- 21 -
96703187_8

--------------------------------------------------------------------------------




(a)     Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the Eurodollar Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m., Pacific time, on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of the
Eurodollar Rate with a Benchmark Replacement pursuant to this Section 10.20 will
occur prior to the applicable Benchmark Transition Start Date.


(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.




- 22 -
96703187_8

--------------------------------------------------------------------------------




(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
10.20, including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 10.20.


(d)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing of, conversion to or continuation of Eurodollar
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of the Alternate Base Rate based
upon the Eurodollar Rate will not be used in any determination of Alternate Base
Rate.


(e)    Certain Defined Terms. As used herein:


“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
in consultation with the Borrower giving due consideration to (i) any selection
or recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
Eurodollar Rate for U.S. dollar-denominated syndicated credit facilities and (b)
the Benchmark Replacement Adjustment; provided, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.




- 23 -
96703187_8

--------------------------------------------------------------------------------




“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the Eurodollar Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment (which may be a positive or negative value or
zero), that has been selected by the Administrative Agent in consultation with
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Eurodollar Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.


“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the Eurodollar Rate:


(A)    in the case of clause (A) or (B) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the Eurodollar Rate permanently or indefinitely ceases to
provide the Eurodollar Rate; or


(B)    in the case of clause (C) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.


“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the Eurodollar Rate:




- 24 -
96703187_8

--------------------------------------------------------------------------------




(A)    a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided, that at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;


(B)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
of the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator of the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator of the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely, provided,
that at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate; or


(C)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate announcing that the
Eurodollar Rate is no longer representative.


“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
Eurodollar Rate and solely to the extent that the Eurodollar Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with this Section 10.20 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to this Section 10.20.




- 25 -
96703187_8

--------------------------------------------------------------------------------




“Early Opt-in Election” shall mean the occurrence of:


(A)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section 10.20, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and


(B)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.


“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.


“Relevant Governmental Body” shall mean the Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Board
and/or the Federal Reserve Bank of New York or any successor thereto.


“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.


“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.


Section 10.21    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a)(i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and any joint lead
arranger, any book manager, any Co-Documentation Agent, the Syndication Agent,
the Administrative Agent, any


- 26 -
96703187_8

--------------------------------------------------------------------------------




Issuing Bank or any Lender is intended to be or has been created in respect of
the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether any joint lead arranger, any book manager, any
Co-Documentation Agent, the Syndication Agent, the Administrative Agent, any
Issuing Bank or any Lender has advised or is advising the Borrower or any
Subsidiary on other matters, (ii) the arranging and other services regarding
this Agreement provided by any joint lead arranger, any book manager, the
Administrative Agent, the Issuing Banks and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the joint lead arrangers, the book managers, the Administrative Agent,
the Issuing Banks and the Lenders, on the other hand, (iii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate and (iv) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the joint lead
arrangers, the book managers, the Administrative Agent, the Issuing Banks and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person; (ii) none of the joint lead arrangers, the
book managers, the Administrative Agent, the Issuing Banks and the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the joint lead arrangers, the
book managers, the Administrative Agent, the Issuing Banks and the Lenders and
their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the joint
lead arrangers, the book managers, the Administrative Agent, the Issuing Banks
and the Lenders has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against any of the joint
lead arrangers, the book managers, the Administrative Agent, the Issuing Banks
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.”


(al)Schedules 2.01 and 3.13 of the Credit Agreement are each amended in full to
be in the form attached hereto as Exhibit B.
(am)Each reference in the Credit Agreement to “Union Bank” shall mean and be a
reference to “MUFG”.


- 27 -
96703187_8

--------------------------------------------------------------------------------




SECTION 2. Conditions Precedent. This Amendment shall become effective on the
date (the “Effective Date”), not later than June 30, 2020, on which all of the
conditions set forth below have been fulfilled.
(a)    The Administrative Agent shall have received all of the following, each
dated the Effective Date (unless otherwise specified below), in form and
substance satisfactory to the Administrative Agent and in the number of
originals requested thereby:
(i)this Amendment, duly executed by the Borrower, the Lenders and the Issuing
Banks;
(ii)a new First Mortgage Bond in substitution for the First Mortgage Bond, dated
April 18, 2014, referencing (among other things) the extension of the Expiration
Date effected pursuant to Section 1(e) of this Amendment (the “New First
Mortgage Bond”), together with the related Supplemental Indenture (the “New
Supplemental Indenture”) and the related bond delivery agreement (the “New Bond
Delivery Agreement”), in each case duly executed and delivered by all of the
parties thereto, together with a copy of the bond application (including all
attachments thereto) relating to the New First Mortgage Bond;
(iii)a copy of the First Mortgage, certified by a Financial Officer of the
Borrower;
(iv)a copy of title insurance policy number NSL 31426-SEA issued by First
American Title Insurance Company, together with all endorsements thereto through
the Effective Date (collectively, the “Title Policy”), including an endorsement
dated a recent date confirming that the Title Policy (A) insures the Lien of the
First Mortgage (including as modified by the New Supplemental Indenture)
securing the New First Mortgage Bond, in each case with the Expiration Date
extended to the date provided in Section 1(e) hereof, (B) insures the trustee
under the First Mortgage as the insured party and (C) insures the Borrower’s
title to the real property subject to the Lien of the First Mortgage, and the
validity and first priority of the Lien of the First Mortgage (subject to Liens
permitted to exist by the terms of the First Mortgage), in an amount not less
than $785,000,000, certified by a Financial Officer of the Borrower;
(v)to the extent requested by any Lenders pursuant to Section 2.04(e) of the
Credit Agreement, a new Note payable to the order of each such Lender
(collectively, the “New Notes”);
(vi)opinions of Davis Wright Tremaine LLP, counsel to the Borrower, Hawley
Troxell Ennis & Hawley LLP, Idaho counsel to the Borrower, and Crowley Fleck
PLLP, special Montana counsel to the Administrative Agent (or such other firm or
firms as approved


- 28 -
96703187_8

--------------------------------------------------------------------------------




by the Administrative Agent), each addressed to the Administrative Agent, the
Lenders and the Issuing Banks, with respect to such matters relating to (A) the
Borrower, (B) this Amendment, the New First Mortgage Bond, the New Supplemental
Indenture, the New Bond Delivery Agreement and the New Notes (collectively, the
“Amendment Documents”) and (C) the Loan Documents, as modified or replaced by
the Amendment Documents, as the Administrative Agent or any Lender or Issuing
Bank may reasonably request (the Borrower hereby instructing each such counsel
to deliver its opinion to the Administrative Agent);
(vii)evidence that the Borrower has obtained all consents and approvals of, and
has made all filings and registrations with, any Governmental Authority required
in order to consummate the Transactions (as defined in Section 3(b) hereof), in
each case without the imposition of any condition that, in the judgment of the
Administrative Agent, could adversely affect the rights or interests of the
Lenders, the Issuing Banks or the Administrative Agent under any of the
Amendment Documents or the Loan Documents as modified or replaced thereby;
(viii)a copy of the articles of incorporation of the Borrower (as most recently
amended and restated), including all amendments thereto, certified as of a
recent date by the Secretary of State of the State of Washington;
(ix)certificates, each dated as of a recent date, from the appropriate
Governmental Authorities of the States of Washington, Idaho, Montana and Oregon
as to the good standing of the Borrower to do business in those states;
(x)a certificate of the Secretary or Assistant Secretary of the Borrower
certifying (A) that attached thereto is a true and complete copy of the restated
articles of incorporation and the bylaws of the Borrower as in effect on the
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors of the
Borrower authorizing the Transactions and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
articles of incorporation of the Borrower have not been amended since the date
of the last amendment thereto shown on the certification with respect thereto
furnished pursuant to clause (vii) above and (D) as to the incumbency and
specimen signature of each officer executing any Amendment Document or any other
document delivered in connection therewith on behalf of the Borrower;


- 29 -
96703187_8

--------------------------------------------------------------------------------




(xi)a certificate of another officer of the Borrower as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate provided pursuant to clause (x) above;
(xii)a certificate of a Financial Officer of the Borrower certifying that the
representations and warranties set forth in Sections 3(f) and (g) of this
Amendment are true and correct;
(xiii)to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation (as defined in the Credit Agreement, as
amended by this Amendment), a Beneficial Ownership Certification (as defined in
the Credit Agreement, as amended by this Amendment) in relation to the Borrower,
in form and substance reasonably satisfactory to any Lender that requests such a
Beneficial Ownership Certification;
(xiv)to the extent requested by any Issuing Bank, a letter agreement between the
Borrower and such Issuing Bank concerning such Issuing Bank’s maximum Issuing
Bank Exposure, duly executed by all parties thereto; and
(xv)such other documents as the Administrative Agent or any Lender, or legal
counsel to any of them, may reasonably request.
(b)    All fees payable by the Borrower to the Administrative Agent, the Issuing
Banks, the Lenders or any of their respective Affiliates on or prior to the
Effective Date with respect to this Amendment (including, without limitation,
all fees payable by the Borrower to the joint lead arrangers with respect to
this Amendment pursuant to those certain fee letter agreements, each dated May
4, 2020), and all amounts payable by the Borrower pursuant to Section 10.05 of
the Credit Agreement for which invoices have been delivered to the Borrower on
or prior to the Effective Date, shall have been paid in full or arrangements
satisfactory to the Administrative Agent shall have been made to cause them to
be paid in full.
(c)    The Borrower shall have paid to the Administrative Agent, for the account
of the Lenders, in immediately available funds, all unpaid interest, Facility
Fees and LC Participation Fees, in each case, that is accrued to but excluding
the Effective Date under the Credit Agreement.
(d)    The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act and the Beneficial
Ownership Regulation (as such terms are defined in the Credit Agreement, as
amended by this Amendment).


- 30 -
96703187_8

--------------------------------------------------------------------------------




(e)    All legal matters incident to the Amendment Documents, the Loan Documents
as modified or replaced thereby and the Transactions shall be reasonably
satisfactory to the Administrative Agent, the Lenders, the Issuing Banks and
their respective legal counsel.
SECTION 3. Representations and Warranties. In order to induce the Lenders, the
Issuing Banks and the Administrative Agent to enter into this Amendment, the
Borrower represents and warrants to them as set forth below.
(a)    The Borrower has the corporate power and authority (i) to execute and
deliver the Amendment Documents, (ii) to perform its obligations under the
Amendment Documents and under the Loan Documents as modified or replaced thereby
and (iii) to borrow Loans and procure the issuance of Letters of Credit.
(b)    The execution and delivery of the Amendment Documents by the Borrower,
the performance by the Borrower of its obligations under the Amendment Documents
and under the Loan Documents as modified or replaced thereby, and the borrowing
of Loans and procurement of Letters of Credit under the Credit Agreement as
amended hereby (collectively the “Transactions”), (i) have been duly authorized
by all requisite corporate and, if required, stockholder action and (ii) will
not (A) violate any provision of law, statute, rule or regulation the violation
of which could reasonably be expected to impair the validity or enforceability
of any Amendment Document or of any Loan Document as modified or replaced
thereby or materially impair the rights of or benefits available to the Lenders,
the Issuing Banks or the Administrative Agent under any Amendment Document or
under any Loan Document as modified or replaced thereby, (B) violate any
provision of the certificate or articles of incorporation or other constitutive
documents or bylaws of the Borrower or any Significant Subsidiary, (C) violate
any order of any Governmental Authority the violation of which could reasonably
be expected to impair the validity or enforceability of any Amendment Document
or of any Loan Document as modified or replaced thereby or materially impair the
rights of or benefits available to the Lenders, the Issuing Banks or the
Administrative Agent under any Amendment Document or under any Loan Document as
modified or replaced thereby, (D) violate any provision of any indenture or
other material agreement or instrument evidencing or relating to borrowed money
to which the Borrower or any Significant Subsidiary is a party or by which any
of them or any of their property is or may be bound, in a manner that could
reasonably be expected to impair the validity or enforceability of any Amendment
Document or of any Loan Document as modified or replaced thereby or materially
impair the rights of or benefits available to the Lender, the Issuing Banks or
the Administrative Agent under any Amendment Document or under any Loan Document
as modified or replaced thereby, (E) be in conflict with, result in a breach of
or constitute (alone or with notice or lapse of time or both) a default under
any such indenture, agreement or other instrument in a manner that could
reasonably be expected to impair the validity or enforceability of any Amendment
Document or of any Loan Document as modified or replaced thereby or materially
impair the rights of or benefits available to the Lenders,


- 31 -
96703187_8

--------------------------------------------------------------------------------




the Issuing Banks or the Administrative Agent under any Amendment Document or
under any Loan Document as modified or replaced thereby or (F) result in the
creation or imposition under any such indenture, agreement or other instrument
of any Lien (other than the Lien under the First Mortgage related to the New
First Mortgage Bond and the New Supplemental Indenture) upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower.
(c)    This Amendment has been duly executed and delivered by the Borrower and
constitutes, and each other Amendment Document when executed and delivered by
the Borrower will constitute, a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms.
(d)    No action, consent or approval of, registration or filing with or other
action by any Governmental Authority is or will be required in connection with
the Transactions, except such as have been made or obtained and are in full
force and effect.
(e)    The First Mortgage, as modified by the New Supplemental Indenture,
constitutes a valid and perfected first-priority Lien on the collateral
purported to be encumbered thereby (subject to Liens permitted to exist by the
terms of the First Mortgage, as modified by the New Supplemental Indenture),
enforceable against all third parties in all jurisdictions, and secures the
payment of all obligations of the Borrower under the New First Mortgage Bond,
and the execution, delivery and performance of this Amendment and the other
Amendment Documents do not adversely affect the Lien of the First Mortgage, as
modified by the New Supplemental Indenture.
(f)    The representations and warranties set forth in the Credit Agreement and
in each other Loan Document are true and correct in all material respects (or,
in the case of any such representation or warranty already qualified by
“Material Adverse Effect” or any other materiality qualification, true and
correct in all respects) on and as of the Effective Date after giving effect to
the Amendment Documents, except to the extent that any such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects
(or, in the case of any such representation or warranty already qualified by
“Material Adverse Effect” or any other materiality qualification, true and
correct in all respects) as of such earlier date).
(g)    No Default or Event of Default has occurred and is continuing either
before or after giving effect to the Amendment Documents.
SECTION 4.    Reference to and Effect on Loan Documents.
(a)    On and after the Effective Date, (i) each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment,


- 32 -
96703187_8

--------------------------------------------------------------------------------




(ii) each reference in the Credit Agreement to “the First Mortgage Bond,”
“thereunder,” “thereof,” “therein” or words of like import referring to the
First Mortgage Bond shall mean and be a reference to the New First Mortgage
Bond, (iii) each reference in the Credit Agreement to “the Supplemental
Indenture,” “thereunder,” “thereof,” “therein” or words of like import referring
to the Supplemental Indenture shall mean and be a reference to the New
Supplemental Indenture, and (iv) each reference in the Credit Agreement to “the
Bond Delivery Agreement,” “thereunder,” “thereof,” “therein” or words of like
import referring to the Bond Delivery Agreement shall mean and be a reference to
the New Bond Delivery Agreement.
(b)    Except as specifically contemplated by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed. Without limiting the generality of the
foregoing, the First Mortgage, as modified by the New Supplemental Indenture,
and all of the collateral described therein do and shall continue to secure the
payment of all obligations under the New First Mortgage Bond.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
any Issuing Bank or any Lender under any of the Loan Documents or constitute a
waiver of any provision of any of the Loan Documents, except as expressly
provided herein.
SECTION 5.    Execution in Counterparts; Electronic Execution. This Amendment
may be executed in any number of counterparts and by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic transmission shall be effective as an original
executed counterpart and shall be deemed a representation that the original
executed counterpart will be delivered. The words “execution,” “executed,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment and the transactions
contemplated hereby shall be deemed to include electronic signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided, that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent; provided,
further, that, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.


- 33 -
96703187_8

--------------------------------------------------------------------------------




SECTION 6.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    Headings. Section headings in this Amendment are for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
SECTION 8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AMENDMENT, THE CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.
SECTION 9. Miscellaneous. This Amendment shall be subject to the provisions of
Sections 10.12 and 10.15 of the Credit Agreement, each of which is incorporated
by reference herein, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW.]




- 34 -
96703187_8

--------------------------------------------------------------------------------


S-1




The parties hereto have caused this Amendment to be executed by their respective
duly authorized representatives as of the date first written above.
AVISTA CORPORATION
By:
/s/ Mark T. Thies
Name:
Mark T. Thies
Title:
Executive Vice President, CFO & Treasurer



    


[Signature Page to Third Amendment to Avista Corporation Credit Agreement]



--------------------------------------------------------------------------------

S-2






MUFG UNION BANK, N.A., as Administrative Agent, an Issuing Bank and a Lender
By:
/s/ Matthew Bly
Name:
Matthew Bly
Title:
Director



    


[Signature Page to Third Amendment to Avista Corporation Credit Agreement]



--------------------------------------------------------------------------------

S-3






U.S. BANK NATIONAL ASSOCIATION,
as an Issuing Bank and a Lender
By:
/s/ Joe Horrigan
Name:
Joe Horrigan
Title:
Managing Director





[Signature Page to Third Amendment to Avista Corporation Credit Agreement]



--------------------------------------------------------------------------------

S-4






WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank and a Lender
By:
/s/ Gregory R. Gredvig
Name:
Gregory R. Gredvig
Title:
Director



    


[Signature Page to Third Amendment to Avista Corporation Credit Agreement]



--------------------------------------------------------------------------------

S-5






COBANK, ACB, as a Lender
By:
/s/ Kelli Cholas
Name:
Kelli Cholas
Title:
Assistant Corporate Secretary



    


[Signature Page to Third Amendment to Avista Corporation Credit Agreement]



--------------------------------------------------------------------------------

S-6






KEYBANK NATIONAL ASSOCIATION,
as a Lender
By:
/s/ Keven D. Smith
Name:
Keven D. Smith
Title:
Senior Vice President



    


[Signature Page to Third Amendment to Avista Corporation Credit Agreement]



--------------------------------------------------------------------------------

S-7






BANK OF AMERICA, N.A., as a Lender
By:
/s/ Nathan Zarowny
Name:
Nathan Zarowny
Title:
SVP



    




[Signature Page to Third Amendment to Avista Corporation Credit Agreement]



--------------------------------------------------------------------------------

S-8






JPMORGAN CHASE BANK, N.A.,
as a Lender
By:
/s/ Nancy R. Barwig
Name:
Nancy R. Barwig
Title:
Executive Director



    


[Signature Page to Third Amendment to Avista Corporation Credit Agreement]



--------------------------------------------------------------------------------

S-9






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:
/s/ Whitney Gaston
Name:
Whitney Gaston
Title:
Authorized Signatory



By:
/s/ Andrew Griffin
Name:
Andrew Griffin
Title:
Authorized Signatory

    








[Signature Page to Third Amendment to Avista Corporation Credit Agreement]



--------------------------------------------------------------------------------








Exhibit A
ARTICLE IX
THE ADMINISTRATIVE AGENT
Section 9.01    Appointment and Powers. In order to expedite the various
transactions contemplated by the Loan Documents, MUFG is hereby appointed to act
as Administrative Agent on behalf of the Lenders and the Issuing Banks. Each of
the Lenders and the Issuing Banks hereby irrevocably authorizes and directs the
Administrative Agent to take such action on behalf of such Lender or Issuing
Bank under the terms and provisions of the Loan Documents, and to exercise such
powers thereunder as are specifically delegated to or required of the
Administrative Agent by the terms and provisions thereof, together with such
actions and powers as are reasonably incidental thereto. The Administrative
Agent is hereby expressly authorized on behalf of the Lenders and the Issuing
Banks, without hereby limiting any implied authority, (a) to receive on behalf
of each of the Lenders and the Issuing Banks any payment of principal of or
interest on the Loans and LC Disbursements outstanding hereunder, any
reimbursements of LC Disbursements and all other amounts accrued under the Loan
Documents paid to the Administrative Agent, and to distribute to each Lender and
Issuing Bank its proper share of all payments so received as soon as
practicable; (b) to give notice promptly on behalf of each of the Lenders and
the Issuing Banks to the Borrower of any Event of Default of which the
Administrative Agent has actual knowledge acquired in connection with its agency
hereunder; and (c) to distribute promptly to each Lender and each Issuing Bank
copies of all notices, agreements and other material as provided for in the Loan
Documents as received by such Administrative Agent.
Section 9.02    Limitation on Liability; Reliance by Administrative Agent.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary


96703187_8

--------------------------------------------------------------------------------







to any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII and Section 10.08), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default (as the case may be) is given to the Administrative Agent in writing by
the Borrower or a Lender.


96703187_8

--------------------------------------------------------------------------------







(c)    Neither the Administrative Agent nor any of its Related Parties shall be
liable to any Lender or Issuing Bank as such for any action taken or omitted by
any of them under the Loan Documents except for its, his or her own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and nonappealable judgment). Neither the Administrative
Agent nor any of its Related Parties shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the due execution, validity, enforceability, effectiveness or genuineness
of this Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent
(d)    The Administrative Agent shall in all cases be fully protected in acting,
or refraining from acting, in accordance with written instructions signed by the
Required Lenders, and, except as otherwise specifically provided herein, such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and the Issuing Banks. The Administrative Agent
shall, in the absence of knowledge to the contrary, be entitled to rely on any
paper or document believed by it in good faith to be genuine and correct and to
have been signed or sent by the proper person or persons.


96703187_8

--------------------------------------------------------------------------------







(e)    Neither the Administrative Agent nor any of its Related Parties shall
have any responsibility to the Borrower on account of the failure or delay in
performance or breach by any Lender or Issuing Bank of any of its obligations
under the Loan Documents or to any Lender or Issuing Bank on account of the
failure of or delay in performance or breach by any other Lender or Issuing Bank
or the Borrower of any of their respective obligations thereunder or in
connection therewith. The Administrative Agent may execute any of its duties
under the Loan Documents by or through agents, sub-agents or attorneys selected
by it using reasonable care and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The exculpatory provisions of
this Article shall apply to any such agents, sub‑agents or attorneys and to the
Related Parties of the Administrative Agent and any such agents, sub‑agents or
attorneys. The Administrative Agent shall not be responsible for the negligence
or misconduct of any agents, sub-agents or attorneys selected and authorized to
act by it with reasonable care unless the damage complained of directly results
from an act or failure to act on the part of the Administrative Agent which
constitutes gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and nonappealable judgment). Delegation to an
attorney for the Administrative Agent shall not release the Administrative Agent
from its obligation to perform or cause to be performed the delegated duty. The
Administrative Agent shall be entitled to advice of legal counsel selected by it
with respect to all matters arising under the Loan Documents and shall not be
liable for any action taken or suffered in good faith by it in accordance with
the advice of such counsel.
(f)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan or issuance of
any Letter of Credit that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or
issuance of such Letter of Credit, as the case may be. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


96703187_8

--------------------------------------------------------------------------------







(g)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders, and the Borrower shall
not have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 9.03    Other Transactions with Borrower, Etc. The person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, the Borrower or
any Subsidiary or other Affiliate thereof as if such person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks. The person serving as the Administrative Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the person serving as the
Administrative Agent when acting in its individual capacity.
Section 9.04    Reimbursement; Indemnification. Each Lender agrees (a) to
reimburse the Administrative Agent in the amount of such Lender’s Pro Rata Share
of any expenses incurred for the benefit of the Lenders by the Administrative
Agent, including reasonable counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, to the extent not
reimbursed by the Borrower and (b) to indemnify and hold harmless the
Administrative Agent and any of its Related Parties, on demand, in the amount of
its Pro Rata Share, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as the Administrative Agent or any of
them in any way relating to or arising out of the Loan Documents or any action
taken or omitted by it or any of them under the Loan Documents, to the extent
not reimbursed by the Borrower; provided, however, that no Lender shall be
liable to the Administrative Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent or any of its Related Parties, as
determined by a court of competent jurisdiction in a final and nonappealable
judgment.


96703187_8

--------------------------------------------------------------------------------







Section 9.05 Absence of Reliance. Each of the Lenders and the Issuing Banks
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender, any other Issuing Bank or any of their
respective Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Banks also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender, any other Issuing Bank or any of their respective Related Parties,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under or
based upon the Loan Documents, any related agreement or any document furnished
thereunder. Each Lender represents and warrants that (i) the Loan Documents set
forth the terms of a commercial lending facility and (ii) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Lender for the purpose of making, acquiring or
holding commercial loans set forth herein as may be applicable to such Lender,
and not for the purpose of purchasing, acquiring or holding any other type of
financial instrument, and each Lender agrees not to assert a claim in
contravention of the foregoing. Each Lender represents and warrants that it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans, as may be applicable to such Lender, and either it, or the person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans, is experienced in making, acquiring or holding such commercial
loans.
Section 9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Borrower and shall promptly give such
notice in the event that the Administrative Agent becomes a Defaulting Lender.
Upon receipt of any such notice of resignation, the Required Lenders may, with
the consent of the Borrower (which consent shall not be unreasonably withheld
and shall not be required during an Event of Default), appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may,
on behalf of the Lenders and the Issuing Banks and after consultation with the
Lenders, the Issuing Banks and the Borrower, appoint a successor Administrative
Agent. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.


96703187_8

--------------------------------------------------------------------------------







(b)    With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Section 9.07    Syndication Agent and Co-Documentation Agents. Neither the
Syndication Agent nor any Co-Documentation Agent shall have any rights, powers,
obligations, liabilities, responsibilities or duties under the Loan Documents
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the persons identified as “Syndication Agent” or
“Co-Documentation Agent” shall have or be deemed to have any fiduciary
relationship with any Lender or Issuing Bank. Each of the Lenders and the
Issuing Banks acknowledges that it has not relied, and will not rely, on any of
the persons so identified in deciding to enter into this Agreement or in taking
or not taking action hereunder.
Section 9.08    Removal of Lender.


96703187_8

--------------------------------------------------------------------------------







(a)    If a Lender (i) is a Defaulting Lender or (ii) fails to give its consent
to any amendment, waiver or action for which consent of all of the Lenders was
required and to which the Required Lenders consented, such Lender shall, upon
notice from the Borrower, execute and deliver to the Administrative Agent one or
more Assignment and Assumptions assigning all of that Lender’s interests, rights
and obligations under the Loan Documents to one or more Eligible Assignees
designated by the Borrower, subject to (A) compliance with the provisions of
Section 10.04, (B) payment in full of all principal, interest and fees owing to
such Lender through the date of assignment (including any amounts payable
pursuant to Section 2.14 but, in the case of a Defaulting Lender, excluding any
amounts payable pursuant to Section 2.14(c) or (d)) and (C) delivery by such
assignee(s) of such appropriate assurances and indemnities (which may include
letters of credit) as such Lender may reasonably require with respect to its
participation interests in any Letters of Credit then outstanding; provided,
however, that the failure of any such Lender to execute and deliver to the
Administrative Agent such Assignment and Assumption(s) shall not render such
assignment(s) invalid, and the Administrative Agent shall record such
assignment(s) in the Register. Alternatively, the Borrower may reduce the total
Commitments (and for this purpose the minimum amounts for Commitment reductions
shall not apply) by an amount equal to that Lender’s Commitment and pay and
provide to such Lender the amounts, assurances and indemnities described above
and release such Lender from its Commitment; provided, however, that the
Commitment of a Defaulting Lender may not be so reduced so long as any Default
or Event of Default has occurred and is continuing. The Administrative Agent
shall distribute an amended Schedule 2.01 (which shall thereafter be
incorporated into this Agreement) to reflect any new Commitments and Pro Rata
Shares.
(b)    In order to make all Lenders’ interests in any outstanding Loans and in
any fees and other amounts due in respect of Letters of Credit ratable in
accordance with any revised Pro Rata Shares after giving effect to the removal
of any Lender, the Borrower shall pay or prepay, if necessary, on the effective
date of such removal all outstanding Loans and fees and other amounts in respect
of Letters of Credit and pay, to the extent applicable, any amounts due under
Section 2.14. The Borrower may then borrow Loans from the Lenders in accordance
with their revised Pro Rata Shares.
Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other obligations and
liabilities that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the


96703187_8

--------------------------------------------------------------------------------







reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 10.05) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.05.




96703187_8

--------------------------------------------------------------------------------








Exhibit B


Updated Schedules


[See attached.]


96703187_8

--------------------------------------------------------------------------------









SCHEDULE 2.01


Names, Commitments and Addresses of Lenders


Lender


Commitment
MUFG Union Bank, N.A.
1980 Saturn Street MC V01-120
Monterey Park, CA 91755
Attention: Evelyn Lagpao / Commercial Loan Operations
Telephone: 323-720-2549
Email: evelyn.lagpao@unionbank.com ; CLD.SF@unionbank.com


With a copy to:


Attention: Cherese Joseph
Telephone: (212) 782-4358
Email: CJoseph@us.mufg.jp
$66,000,000.00
U.S. Bank National Association
Address: 1095 Avenue of the Americas, 15th Floor
New York, NY 10036
Attention: Johnny Hon
Telecopy: (917) 326-3944
Email:  johnny.hon@usbank.com
$66,000,000.00
Wells Fargo Bank, National Association
90 S. Seventh Street, 15th Floor
MAC N9305-156
Minneapolis, MN 55402
Attention: Gregory R. Gredvig
Telecopy: (612) 316-0506
E-mail: Gregory.r.gredvig@wellsfargo.com
$66,000,000.00
CoBank, ACB
6340 S. Fiddlers Green Circle
Greenwood Village, CO 80111
Attention: Jacob Good, Vice President
Telecopy: (303) 793-2226
E-mail: jgood@cobank.com
$46,500,000.00



96703187_8

--------------------------------------------------------------------------------







Lender


Commitment
KeyBank National Association
127 Public Square
Cleveland, OH 44114
Attention: Keven D. Smith
Telephone: (206) 343-6966
Telecopy: (216) 689-8329
E-mail: Renewables.ProjectFinance@keybank.com
$46,500,000.00
Bank of America, N.A.
601 W Riverside Ave - 5th Floor
WA2-141-05-34
Spokane, WA 99201
Attention:  Tom Thoen
Telecopy:  (206) 585-9205
Email: tom.thoen@bofa.com
$37,000,000.00
JPMorgan Chase Bank, N.A.
8181 Communications Pkwy, Plano, TX 75024
Attention: Nancy R. Barwig
Telecopy: (972) 324-1721
E-mail: nancy.r.barwig@jpmorgan.com
$37,000,000.00
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attention: Nawshaer Safi, IBCM Corporate Lending NY
Telephone: (212) 538-4358 (*106 4358)
E-mail: nawshaer.safi@credit-suisse.com
$35,000,000.00


Total:
______________
$400,000,000.00





96703187_8

--------------------------------------------------------------------------------









SCHEDULE 3.13


Significant Subsidiaries


None


96703187_8